EXHIBIT 10.1

Description of 2005 Non-Employee Director Compensation

Annual Retainers and Meeting Fees. Each of our non-employee directors, upon
election to our board of directors at our 2005 annual meeting of shareholders,
will receive a $25,000 annual retainer for service on our board of directors in
2005, with 50% of the annual retainer fee payable on or about the date of the
annual meeting and 50% payable on or about August 15, 2005. In addition, each
non-employee director also will receive a fee of $1,250 for each board of
directors meeting attended in person or by conference call, and $1,250 for each
board committee meeting attended by the non-employee director. Each member of
our audit committee will receive an annual retainer of $4,000 for serving as a
member of our audit committee and the chair of the audit committee will receive
an additional $8,000 annual retainer. The chairs of our compensation committee
and governance and nominating committee each will receive an annual retainer of
$4,000 for serving in these roles. The committee retainer fees are payable on or
about August 15, 2005. Each non-employee director may elect to receive, in lieu
of the cash retainer fees, shares of restricted stock issued under our 1996
Incentive Plan.

Option Grants. Following our 2005 annual meeting of shareholders, each
non-employee director elected to our board of directors on that date will
receive an option pursuant to our 1996 Incentive Plan to purchase 3,000 shares
of common stock at the fair market value per share of our common stock at the
time the option is granted. These options will not be exercisable for one year
after the date of grant.

